JUDGE, J.
As each case must be tried on its own merits, and be determined by the circumstances connected with it, it is not permissible to prove, as a general rule, that a person has previously committed a crime of a similar character, to show that he committed the criminal act for which he is on trial.
It is contended by the able counsel for the prisoner, that this rule was violated in the present case ; and whether it was or not, forms the principal question in the cause, which we now proceed to examine.
It is clear, on both reason and authority, that although evidence offered in support of an indictment for felony, be proof of another felony, that circumstance does not render it inadmissible, if the evidence be otherwise receivable; and the books abound in cases in which such evidence has been ruled to be proper to prove scienter, to establish identity, to make out the res gestae, or to make out a chain of circumstantial evidence of guilt in respect to the act *538charged. — Regina v. Dossit, 2 Car. & Kir., 306 ; 1 Leading Criminal Cases, 185, 191; Whar. Am. Cr. Law, § 651; The State v. Yarborough, decided at the January term, 1868, and authorities therein cited.
The conviction of the prisoners in the present case, depended entirely upon circumstantial evidence; and any indications of guilt arising from the conduct, demeanor, or expressions of the parties, were legal evidence against them. “ The law can never limit the number or kind of such indications.” — 17 Ala. 264; Martin & Flinn v. The State, 28 Ala. 81.
In making -inquiry as to these indications, the circumstances pointing to a connection of the prisoners with the three burglaries, were so intermixed, that it was proper, if not a necessity, to hear the evidence relating to them all. In The King v. Whiley and Haines, (1 Leading Criminal Cases, 185,) Lord Ellenborough, in delivering the opinion of the court, said : “ If several and distinct offenses do intermix and blend themselves with each other, the detail of the party’s whole conduct must be pursued. There is a case where a man committed three burglaries in one night> and stole a shirt at one place and left it at another; and they were all so connected that the court heard the history of the three different burglaries.” — See, also, 2 Starkie on Evidence, part 2, m. pp. 312, 313; Regina v. Bleasdale 2 Car. & Kir. 765; 2 Russsell on Crimes, m. pp. 775, 776 777.
To have excluded the evidence in the present case, relating to the burglaries for which the prisoners were not on trial, would have broken the chain, formed of links more or less perfect, connecting them with the one which constituted the subject matter of the trial.— Com. v. Turner, 3 Met. 19. “ It frequently happens,” says Brockenbrough> J., in Walker v. The Com., 1 Leigh, 574, “ that as the evidence of circumstances must be resorued to for the purpose of‘proving the commission of the particular offense charged, the proof of those circumstances involves the proof of other acts, either criminal or apparently innocent-In such cases, it is proper that the chain of evidence should be unbroken. If one or more links of that chain *539consist of circumstances which tend to prove the prisoner has been guilty of other crimes than that charged, this is no reason why the court should exclude those circumstanstances. They are so intimately connected and blended with the main facts adduced in evidence, that they can not be departed from with propriety ; and there is no reason why the criminality of such intimate and connected circumstances should exclude them, more than other facts apparently innocent.”
But further, the evidence in the cause, irrespective of the separate declarations of Eranklin, which at least were competent evidence against him alone, tended to show a privity and community of design between the prisoners to commit offenses of the character charged against them. In every such case, great latitude is allowed in giving in evidence the acts, declarations, and conduct, of each and all the associates, in furtherance of their common unlawful purpose ; and such acts, declarations and conduct, are evidence against each of them.
In McKenney v. Dingley, 4 Greenleaf, 172, it was held that in order to avoid a sale of goods, on the ground of false and fraudulent conduct in the vendee, in representing himself to be a man of good property and credit, when he was not so, “ it was competent for the vendor, in addition to the direct proof of the case, to give evidence of similar false pretences successfully used, to other persons, in the same town, about the same time, to show a general plan to amass property by fraud.” If it was the general plan of the prisoners to commit burglaries in concert, in the city of Montgomery, each offense committed pursuant to such general plan, and in furtherance of it, was competent evidence on the trial of any one offense thus committed. The prisoners might have protected themselves from any improper effect of such evidence, by the asking of an appropriate charge. — See further, the following authorities : Bottomley v. The United States, 1 Story, 135; Rex v. Roberts, 1 Campbell, 400; Com. v. Eastman, 1 Cush. 189 ; Martin & Flinn v. The State, 28 Ala. 71; Frank v. The State, 27 Ala. 37 ; Stewart v. The State, 26 Ala. 44.
*540There being no error in the record, the judgment is affirmed.